Appeal by the claimants from judgments of the Court of Claims, dismissing actions against the State, on behalf of the infant claimant for personal injuries and on behalf of her father for loss of services and medical expenses. The claims arise out of an injury suffered by the infant when she stumbled and fell in a yard adjacent to a temporary housing project maintained by the State. The yard was paved with concrete and was level throughout the area except that at one point a metal pipe about three inches in diameter protruded about one and one-half inches above the pavement. A witness testified that she saw the child, then two and one-half years of age fall in the vicinity of the pipe. The child struck her face on the cement and cut her lip. It is claimed that the child tripped upon the protruding pipe and fell but there is no evidence to sustain the claim that the accident happened in this manner, except the fact that blood stains were found on the concrete a foot or two away from the pipe. Even if this might have supported an inference that the child had tripped upon the pipe, if the trier of the facts had elected to draw it, we cannot say that his refusal to do so was erroneous or improper. We cannot say that the dismissal of the claims was against the weight of the evidence. Judgments unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.